 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDC & G Markets, Inc , d/b/a Gerland's Food Fairand Jeannine J Rico, Petitioner, and UntiedFood & Commercial Workers Local Union No455, AFL-CIO Case 23-RD-52524 September 1984DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board, by a three-member panel, has considered objections to a de-certification election held 9 June 1983 and thehearing officer's report recommending dispositionof them The election was conducted pursuant to aStipulated Election Agreement The tally of ballotsshows 90 for and 85 against the Petitioner, with 14challenged ballots, a sufficient number to affect theresultsThe Board has reviewed the record in light ofthe exceptions, and has adopted the hearing offi-cer's findings' and recommendations only to theextent consistent with this decision and finds thatthe election must be set aside on the basis of Objec-tion 3 and a new election held 2The hearing officer concluded that the Employ-er's Objection 3 be overruled He found that the in-dividual Petitioner was not prejudiced in communi-cating her union views to employees as a result ofthe Regional Office's failure to serve her with acopy of the Excelsior list 3 We disagreeThe facts in this case are not in dispute The Em-ployer operates 4 retail grocery stores and employsapproximately 250 employees Three of the storesare in Galveston, Texas, and the fourth store is lo-cated 70 miles away in Humble, TexasIn compliance with Board requirements, the Em-ployer submitted the Excelsior list to the RegionalOffice 25 May 1983 4 That same day, the RegionalOfficer furnished the list to the Union However,due to an administrative oversight the RegionalOffice did not serve the individual Petitioner, Jean-nine Rico, with a copy of the list nor did she everrequest the list from the Office1 The Employer has requested oral argument The request is denied asthe record, exceptions, and briefs adequately present the Issues and thepositions of the parties2 In view of our determination that the election be set aside on thebasis of Objection 3, we find It unnecessary to pass on the Employer sexceptions to nine of the challenged ballots3 The Excelsior rule requires that, within 7 days after the Regional DIrector has approved a consent election agreement entered Into by theparties, or after the Regional Director or the Board has directed an eleclion, the employer must file with the Regional Director an election eligiNifty list, containing the names and addresses of all the eligible votersExcelsior Underwear, 156 NLRB 1236, 1239-40 (1966) Such list is thenforwarded to the union or petitioning party4 All dates are in 1983 unless otherwise indicatedOn 3 June, 6 days prior to the election, the Peti-tioner requested from her store manager the namesand addresses of all eligible voters at the fourstores because she wanted to mail them a campaignletter to express her opposition to the Union Laterthat day, the store manager gave the Petitioner acopy of the Excelsior list On 4 June the Petitionerprepared her campaign letter and mailed it to thevoters 5 June Apart from this letter the Petition-er's other means of communicating her union viewsto employees were by talking to a few coworkerswhile working and conversing with some by tele-phone in the evenings The Petitioner testified thatprior to 3 June she was unaware of her entitlementto the Excelsior list and that she would have senther campaign letter out earlier if she had receivedthe list sooner However, she also stated that shehad received election materials from the RegionalOffice, but had never made any inquiries to theOffice regarding an Excelsior list of the voters Shetestified that she wanted to wait "almost to the endof the campaign to mailout" believing that theletter would then have a greater impact on the em-ployees After the election several employees toldthe Petitioner that they had received her letter, butit "arrived a little too lateThe hearing officer found that the Petitioner wasnot prejudiced in her ability to communicate herviews to voters by the late receipt of the Excelsiorlist The hearing officer determined that the Peti-tioner did not need the list until 3 June as demon-strated by the Petitioner's wanting to wait until theend of the campaign to do her mailout and fromthe dates of preparation and mailout of the cam-paign letter The hearing officer further found un-persuasive the Petitioner's testimony that shewould have sent the letter earlier if she had re-ceived the list sooner and apparently reasoned thatthe responsibility to acquire the list shifted to thePetitioner since she had received election informa-tion from the Regional Office and had never con-tacted the Office for the actual list Based on thesefindings the hearing officer concluded that the Pe-titioner was not prejudiced by the Regional Of-fice's total failure to serve her a copy of the Excel-sior listContrary to the hearing officer, we find that thePetitioner has suffered substantial prejudice in herability to adequately inform voters of her opposi-tion to the Union as a result of the Regional Of-fice's noncompliance with the Excelsior rule Sincethe Excelsior policy was designed to enhance theavailability of information and arguments to em-ployees, it follows that any disruption in thesechannels of communication can undermine thepolicy Here, the Petitioner, who campaigned272 NLRB No 52 GERLAND'S FOOD FAIR295alone, had the task of communicating her positionto 175 voters This task was compounded inasmuchas eligible voters were spread between four storesThe Petitioner's only viable means of communicat-ing her views to employees was by mail Becauseof the Region's failure to serve the Petitioner withan Excelsior list, she did not have an adequate op-portunity to timely advise employees of her viewswith respect to the Union This lack of opportunitywas evidenced by employee comments that theyreceived the list "a little too late" and by the Peti-tioner's statement that she would have sent theletter earlier if she received that letter soonerFurthermore, we do not agree with the hearingofficer that, because the Petitioner received elec-tion information from the Regional Office, she borethe responsibility of acquiring the list from theOffice The instant case is clearly distinguishablefrom Red Carpet Maintenance Corp, 263 NLRB1285 (1982) In Red Carpet we found that a unionwas not prejudiced by a 1-day delay in its receiptof the list Unlike Red Carpet, here the Petitionernever received the list from the Regional Officeand the Petitioner is not a lawyer or union officialwho is familiar with Board election proceduresTherefore, the Petitioner was under no obligationto take affirmative steps to acquire the listIn these circumstances, we find that the RegionalOffice's failure to provide the Petitioner with theExcelsior list does not constitute substantial compli-ance with Excelsior requirements and that thereforethe election must be set aside and a second electionbe directed[Direction of Second Election omitted from pub-lication]